Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  undefined acronym.  It is best practice to define acronyms in the independent claim [augmented/extended reality (AXR)], and use the acronym alone in dependent claims. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  typographical error.  Claim 3 is missing a claim number on which it is to depend. Examiner assumes Claim 1 is so intended for examination purposes. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: paragraph 164 refers to non-existent Fig. 18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”). 


Regarding Claim 1, Crocco teaches an AXR surgical system comprising: 
a wearable device comprising (par 0024 head mounted display device): 
one or more micro-displays (par 0052 Fig 5 light emitter 514 can be a micro-display); 
one or more lenses (par 0041 Fig 4 see-through lenses 110 with beam-splitter), where the micro-displays are capable of projecting images onto the lenses (par 0042 emitter 130 emits image light 408 onto the see-through lenses 110 [par 0024 see-through lens includes a display component that receives light comprising an augmented-reality image and directs the light toward the user's eye]); 
a head-tracking subsystem (paras 0045,0053 Fig 1 tracking a position of the user's head using a combination of motion tracking techniques and an inertial measure unit which is attached to the user's head, such as via the HMD device 102); and 
an eye-tracking subsystem (par 0036 Fig 1 eye tracking component 132); and 
a central processing unit in communication with and capable of controlling the micro-displays, 
where the system is capable of displaying images on the lenses with a position based on a user's head position as tracked by the head-tracking subsystem (par 0044 the direction in which the user is looking [from the head-tracking-direction determiner] can be used to decide where to place the augmented-reality image 402 in an appropriate location in the real world scene 404 when combined into the image 412) and the user's eye position as tracked by the eye-tracking subsystem (par 0048 t is also possible to track each eye 114 separately and use the location of each eye 114 to determine the location of the augmented-reality image 402 for the associated see-through lens 110), while allowing the user to see through the lenses where the images are not being projected (at least par 0044 Fig 7F the augmented-reality image 702 appears solid and the real-world scene 700 is only visible outside where the augmented-reality image 702 is being projected).
However, Crocco appears not to expressly teach a central processing unit in communication with and capable of controlling the lenses.
Osterhout teaches a central processing unit in communication with and capable of controlling the lenses (par 0210 Fig 2 LEDs or other lighting system may be included inside the optical elements [lenses] of an lower optical module 204, and digitally controlled by an integrated processor on the HWC).
Crocco and Osterhout are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco with the inclusion of the CPU-controllable lenses of Osterhout. The motivation would have been in order to provide more immersive lighting effects for the user (Osterhout par 0210).

Regarding Claim 2, Crocco as modified teaches the AXR surgical system of Claim 1 where 
the micro-displays are organic light-emitting diodes (Osterhout par 0164 suggests use of an OLED emitter).
Crocco and Osterhout are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco with the inclusion of the OLED emitter of Osterhout. The motivation would have been in order to provide an emissive display see-through optical design head-worn computing system (Osterhout par 0164).

Regarding Claim 14, Crocco as modified teaches the AXR surgical system of Claim 1 where 
the wearable device has a visor design such that the one or more lenses provide both peripheral and downward viewing beyond the lens (Crocco par 0033 teaches a face shield design which would provide such capability).

Regarding Claim 15, Crocco as modified teaches the AXR surgical system of Claim 14 where 
the one or more lenses are capable of being folded over or away from a user's head (Crocco par 0029 teaches the eyewear frame may include one or more hinged joints to enable folding of the environmental-light filter 100 for storage).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Krey et al. (U.S. Patent Application 20130099700 A1, hereinafter “Krey”). 

Regarding Claim 3, Crocco as modified teaches the AXR surgical system of Claim [1 assumed by examiner]. However, Crocco as modified appears not to expressly teach where the micro-displays have a midrange luminance.  
Krey teaches a near-eye display application where the micro-displays have a midrange luminance (par 0010 The field of use of microdisplays having organic light-emitting diodes is restricted to low (≤ 200 Cd/m2) to medium brightness values (up to 5000 Cd/m2), i.e. to the areas of application with the information presentation for an individual person and near-to-eye applications). 
Crocco Osterhout and Krey are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the luminance range of Krey. The motivation would have been in order to provide thin, low-power, efficient near-eye displays benefitting from an OLED implementation (Krey par 0008).

Regarding Claim 4, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach where the micro-displays emit at least 3,000 NITS per display.
Krey teaches where the micro-displays emit at least 3,000 NITS per display (Krey par 0010 The field of use of microdisplays having organic light-emitting diodes is restricted to low (≤ 200 Cd/m2) to medium brightness values (up to 5000 Cd/m2), i.e. to the areas of application with the information presentation for an individual person and near-to-eye applications).
Crocco Osterhout and Krey are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the luminance of Krey. The motivation would have been in order to provide suitable brightness for near-eye displays benefitting from an OLED implementation (Krey par 0010).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Martins (U.S. Patent Application 20100254017 A1). 

Regarding Claim 5, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach where 
the micro-displays emit light of sufficient luminance that the system has an eye value of 300 to 500 NITS.
Martins teaches a head mounted display where the micro-displays (par 0020) emit light of sufficient luminance that the system has an eye value of 300 to 500 NITS (par 0035 the image projected into the user's eye has a luminance of around 300 cd/m2).
Crocco Osterhout and Martins are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the luminance eye value of Martins. The motivation would have been in order to provide suitable brightness for near-eye displays in outdoor environments (Martins par 0035).

Regarding Claim 10, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach where the one or more lenses each comprise an aspheric lens.
Martins teaches a head mounted display where the one or more lenses each comprise an aspheric lens (par 0022).
Crocco Osterhout and Martins are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the aspheric lenses of Martins. The motivation would have been in order to amplify, collimate and correct optical aberrations of the image provided by the image source (Martins par 0021).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Ren et al. (U.S. Patent Application 20160183779 A1, hereinafter “Ren”). 

Regarding Claim 9, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach further comprising a digital microscope, where the images are obtained from the digital microscope.
Ren teaches further comprising a digital microscope, where the images are obtained from the digital microscope (par 0054 ophthalmic visualization system comprises a surgical microscope 130 which is a digital microscope; the surgeon may view the microscope images by way of the smart glasses).
Crocco Osterhout and Ren are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the microscope of Ren. The motivation would have been in order to provide that the observer can change the magnification zoom with less risk of patient harm (Ren par 0023).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Aguren (U.S. Patent Application 20140002587 A1). 

Regarding Claim 11, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach where the lenses are capable of keystoning software distortion correction.
Aguren teaches head worn surgical enhancement goggles where the lenses are capable of keystoning software distortion correction (par 0059 predistortion correction corrects for keystoning).
Crocco Osterhout and Aguren are analogous art as they each pertain to head-mounted display apparatus applications. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the keystoning correction of Aguren. The motivation would have been in order to provide correction to displayed images due to keystoning, distortion caused by curved mirrors, and wearer's eyeglass prescriptions (Aguren par 0059).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Lee et al. (U.S. Patent Application 20140275760 A1, hereinafter “Lee”). 

Regarding Claim 12, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach further comprising a six-degrees-of-freedom subsystem capable of pinning the images to a virtual marker in virtual space.
Lee teaches an AXR surgical system (Abstract) further comprising a six-degrees-of-freedom subsystem (par 0097 Fig 4 the augmented reality image generator 430 may receive current position information of the surgical tool from the slave system 200 to generate a virtual surgical tool at a matching region of the augmented reality image; paras 0052,0059 discuss that the robot arm holding the surgical tool may move with 6DOF, including rotations and translations) capable of pinning the images to a virtual marker in virtual space (par 0084 The augmented reality image generator 430 may generate an augmented reality image by detecting the plurality of markers contained in the real image acquired by the camera 410, calculating position information of each of the detected markers in the real image, estimating the current position and gaze direction of the camera 410 using the calculated position information of each marker and the pre-defined identification information of each marker, and compositing a virtual image of a portion corresponding to [pinned to] the estimated current position and gaze direction of the camera 410 and the real image captured by the camera 410 using an overlay method as described above).
Crocco Osterhout and Lee are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the 6DOF system image pinning of Lee. The motivation would have been in order to provide generating a virtual surgical tool at a matching region of the augmented reality image (Lee par 0097).

Regarding Claim 13, Crocco as modified teaches the AXR surgical system of Claim 12 where 
the six-degrees-of-freedom subsystem comprises a high performance tracking system driven by multiple sensors and cameras (Lee par 0023 multiple cameras; par 0068 surgical tool position sensing with a sensor on each joint of the robot arm; par 0097 position information is received at least from sensors on each joint; as well as imaged by the endoscope and other cameras).
Crocco Osterhout and Lee are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the tracking system of Lee. The motivation would have been in order to provide generating a virtual surgical tool at a matching region of the augmented reality image (Lee par 0097).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crocco et al. (U.S. Patent Application 20120326948 A1, hereinafter “Crocco”) in view of Osterhout et al. (U.S. Patent Application 20150205132 A1, hereinafter “Osterhout”) and further in view of Osterhout et al. (U.S. Patent Application 20140063054 A1, hereinafter “Osterhout ‘054”). 

Regarding Claim 6, Crocco as modified teaches the AXR surgical system of Claim 1. However, Crocco as modified appears not to expressly teach where 
each of the lenses comprises: 
an inner layer of polarized optical coating; 
a middle layer that is polarized; and 
an outer layer, where the outer layer is a pixelated layer controllable by software which induces shadowing where the images are being projected.
Osterhout ‘054 teaches each of the lenses comprises: 
an inner layer of polarized optical coating (par 0313 the lens may have an angular sensitive polarized coating); 
a middle layer that is polarized (par 0033 the see-through correction lens may be polarized; par 0288 middle layer provides polarization for reducing eyeglow); and 
an outer layer, where the outer layer is a pixelated layer controllable by software which induces shadowing where the images are being projected (par 0313 the optical assembly may include an electrochromic layer that provides a display characteristic adjustment that is dependent on displayed content requirements and surrounding environmental conditions…such as a level of brightness that without the adjustment would make the displayed content difficult to visualize by the wearer of the eyepiece, where the adjustment may be applied to an area of the optical assembly where content is being displayed).
Crocco Osterhout and Osterhout ‘054are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the lens layers of Osterhout ‘054. The motivation would have been in order to provide reduced eyeglow par 0288 and improved contrast in bright environments par 0313.

Regarding Claim 7, Crocco as modified teaches the AXR surgical system of Claim 6 where 
the outer layer comprises electrically switchable suspended particle smart glass based on chiral-numatics properties of cholesteric liquid crystal (Osterhout ‘054 par 0314 LC technologies are contemplated) and where the outer layer is not polarized (par 0332 the outer layers of lenses should be protective of expensive inner polarizing layers; i.e. the outer layer is not polarized).
Crocco Osterhout and Osterhout ‘054are analogous art as they each pertain to head-mounted display apparatus. It would have been obvious to a person of ordinary skill in the art to modify the head-mounted display apparatus of Crocco/Osterhout with the inclusion of the LC lens layer of Osterhout ‘054. The motivation would have been in order to provide reduced eyeglow par 0288 and improved contrast in bright environments par 0313.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8:
While closest prior art Crocco (20120326948 A1) and Osterhout (20150205132 A1) teach portions of the limitations of Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 1, namely " the inner layer comprises a semi-spherical combiner " in combination with all other limitations of the claim and of claims on which the claim depends.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624